Citation Nr: 1123028	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  06-20 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968 and from September 1972 to September 1974.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied the Veteran's application to reopen his previously denied claim for entitlement to service connection for bilateral hearing loss disability.

In October 2010, the Board granted the application to reopen and remanded the claim to the RO, via the appeals Management Center (AMC) for additional development.  For the reasons discussed below, the AMC complied with the Board's October 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The issue has been bifurcated to reflect different analyses regarding the service connection claim as to each ear.  See Locklear v. Shinseki, No. 09-2675, 2011 WL 474693 (Vet. App. Feb. 11, 2011) (bifurcation of a claim generally is within VA's discretion).

FINDINGS OF FACT

1.  Clear and unmistakable evidence reflects that bilateral hearing loss existed prior to service and was not aggravated by service.

2.  The Veteran's current bilateral hearing loss disability is unrelated to anything in service including in-service acoustic trauma, and did not manifest within the one year presumptive period.

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.385 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in July 2007.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Pelegrini v. Principi, 18 Vet. App. 112 (2004), identifying the evidence necessary to substantiate the claim and the relative duties of VA and the claimant to obtain evidence.  This letter also provided the notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), concerning effective date and degree of disability.

VA also has a duty to assist a claimant under the VCAA.  VA obtained the service treatment records (STRs) and all identified post service VA and private treatment records.  The Veteran was also afforded a February 2011 VA examination as to the etiology of his bilateral hearing loss disability.  For the reasons discussed below, that examination was adequate and complied with the Board's October 2010 remand instructions.  VA thus complied with its duty to assist.

Thus, VA has substantially complied with the VCAA's notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Post service audiometric examinations, including in February 2011, reflect that the Veteran has a current hearing loss disability in each ear.

The provisions of 38 U.S.C.A. § 1111 indicate that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, or enrollment, or where clear and unmistakable evidence demonstrates both that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, the United States Court of Appeals for the Federal Circuit has stated that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).

A February 1962 Oregon State Board of Health audiogram in graph format appears to reflect the following pure tone thresholds, in decibels converted to ISO units, with ASA units in parentheses) as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
40(25)
45(35)
35(25)
40(30)
30(25)
LEFT
25(10)
25(15)
40(30)
45(35)
30(25)

The Board notes that, with regard to audiogram results in graph format, in Kelly v. Brown, 7 Vet. App. 471, 474 (1995), the Court held that it was unable to interpret the results of such a graph, because this would constitute a factual finding it is precluded from making.  The Court criticized the Board in that case for not discussing the speech recognition results in that report.  Id.  In this case, as the results marked on the graph by Xs and Os are clear enough for the Board to translate them into numerical format, the Board has done so.

On service entrance examination in June 1966, the Veteran's right ear pure tone thresholds, in decibels, were as follows, in decibels converted to ISO units, with ASA units in parentheses:




HERTZ



500
1000
2000
3000
4000
RIGHT
40(25)
55(45)
50(40)
Untested
40(35)
LEFT
25(10)
25(15)
30(20)
Untested
25(20)

The STRs reflect that the Veteran was suspected to have mild right ear hearing loss in May 1967.  A June 1967 note indicated that the Veteran felt that his hearing loss had been getting worse lately, especially around loud noises.

Audiometric testing was conducted in July 1967, and pure tone thresholds, in decibels, using ISO standards, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
50
50
30
LEFT
25
15
25
25
20
The examiner indicated that the audiogram was unchanged from enlistment, noting the test one year previously that used ASA rather than ISO units, and diagnosed moderate right ear sensorineural hearing loss and slight left ear sensorineural hearing loss.  He also specifically found that the Veteran's hearing loss "to date has not apparently been aggravated by duty," and that the Veteran was okay for full duty. 

The Veteran was treated for a booby trap injury in September 1967.  He was reevaluated in the ear, nose, and throat clinic in April 1968, when it was indicated that his hearing loss was about the same as when he entered service.  

On service discharge examination in June 1968, the Veteran's hearing was 15/15 bilaterally for spoken and whispered voice.  

The Veteran complained of hearing loss when seen by VA in January 1969 and February 1985, but no testing was performed.

On the August 1998 VA ear disease examination, after discussing the Veteran's report of his combat history including mortars dropped within a few feet of him and subsequent in-service hearing problems, and examining the Veteran, the examiner diagnosed "bilateral probable noise induced hearing loss secondary to combat in Vietnam."

In February 2002, the Veteran was noted to have a history of noise exposure and a concussion in Vietnam, and the question was whether those had contributed to his hearing loss problems.  Without audiometry or a review of the claims folder, the impression was probably sensorineural hearing loss due to noise exposure.  

In January 2003, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
85
80
Untested
75
LEFT
30
40
50
50
50
The impression was asymmetrical sensorineural hearing loss bilaterally, right greater than left.  

On the February 2011 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
60
60
65
LEFT
75
80
90
75
80

Speech recognition scores were 94 percent in each ear.  The examiner reviewed the claims file and specifically recounted the audiometric test results noted above, as well as the Veteran's report of significant decrease in hearing following a loud blast, excessive military noise exposure from artillery, small arms fire, and a mine explosion, and post service occupational noise exposure due to factory work without hearing protection used.  The examiner concluded that the Veteran's hearing loss disability was less likely than not caused by or a result of acoustic trauma.  The reasoning given for this conclusion was that no significant change was noted for either ear while in the military.  The examiner noted that there was no significant change in hearing between the Veteran's service entrance examination and the examination performed in April 1968 as indicated by the doctor who performed it.  He also noted that there had been no significant shift in hearing from 1967 to 1968 following the recorded blast.  The examiner concluded that Veteran's current hearing loss disability was likely a combination of a longstanding middle ear problem on the right, and excessive occupational noise exposure bilaterally.

Based on the above evidence, the Board concludes that service connection is not warranted for bilateral hearing loss disability.  There is clear and unmistakable evidence that bilateral hearing loss preexisted service and did not worsen during service.  The February 1962 Oregon State Board of Health audiogram contains scores that would constitute bilateral hearing loss disability under the current regulation, 38 C.F.R. § 3.385.  The June 1966 enlistment audiometric examination report contains scores that would constitute a right ear hearing loss disability under the current regulation, 38 C.F.R. § 3.385.  The Board notes that in 1962 and 1966, there was no regulation defining a hearing loss disability based on audiometric test results.  See 55 Fed. Reg. 12348 (April 3, 1990) (amended regulations "to establish criteria for the purpose of determining the levels at which hearing loss becomes disabling").  However, these audiometric scores show that the Veteran had hearing levels that were subsequently defined to constitute a hearing loss disability by VA.  This indicates to the Board that the Veteran had abnormal hearing levels prior to service.  The Veteran did not specifically contend that these results were inaccurate, or that his hearing was in fact sound at entry.  Rather, he wrote in his May 2009 substantive appeal that service, in particular the landmine explosion, caused his hearing loss whether "by direct connection or by aggravation."  To the extent that the Veteran indicated that he did not have hearing loss prior to service, the Board finds the audiometric test results to be of greater probative value than the Veteran's general lay assertions.

As to whether the preexisting hearing loss was aggravated by service, a comparison of the June 1966 enlistment audiometric test results and the July 1967 audiometric test results shows that the Veteran's right ear hearing improved by ten decibels at two frequencies (1000 and 4000) while it worsened by only five decibels at one frequency (500).  The Veteran's left ear hearing improved by 10 decibels at 1000 Hertz, improved by 5 decibels at 2000 and 4000 Hertz, and stayed the same at 500 Hertz.

Moreover, two military health personnel specifically stated, in July 1967 and September 1967, that the Veteran's hearing loss was about the same as when he entered service and that it had apparently not been aggravated by service.  While the Veteran indicated in June 1967 that he felt his hearing had been growing worse, the Board finds that the audiometric test results and the specific opinions of military health care professionals are of far greater probative weight than the Veteran's general lay assertion.  Thus, the evidence reflects that the Veteran's preexisting bilateral hearing loss did not worsen during service, and, hence, was not aggravated thereby.

As the evidence clearly and unmistakably indicates that the Veteran's bilateral hearing loss preexisted service and was not aggravated by service, the presumption of soundness has been rebutted, and service connection is not warranted for bilateral hearing loss disability on an aggravation basis.

In addition, as to the current bilateral hearing loss disabilities, the preponderance of the evidence reflects that neither is related to service.  There are three medical opinions on this question:  those contained in the August 1998 VA ear examination report, the February 2002 VA ENT consult, and the February 2011 VA examination report.  The Board finds that the opinion of the February 2011 VA examiner, who concluded that the Veteran's bilateral hearing loss was not likely due to acoustic trauma in service, is of greater probative weight than those of the August 1998 and February 2002 examiners.  The February 2011 examiner offered a detailed rationale based on an accurate characterization of the evidence of record including the Veteran's statements and the examiner's claims file review.  The August 1998 and February 2002 examiners did not offer any rationale for their conclusions.  The February 2011 VA examiner's conclusion is therefore entitled to greater probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

In addition, there is no evidence or argument that sensorineural hearing loss manifested in service or within the one year presumptive period.  Moreover, the Veteran did not specifically contend in his pleadings that he experienced continuity hearing loss symptomatology during and since service.  Consequently, there is no other basis for a finding of service connection for a bilateral hearing loss disability.

As to the Veteran's lay statements that his bilateral hearing loss disability was caused or worsened by acoustic trauma during service, he is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Moreover, lay witnesses are competent to testify as to some matters of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  The Board accepts that the Veteran suffered acoustic trauma during service and that he perceived that his hearing worsened as a result.  However, the question of whether his hearing loss disability was caused or aggravated by the acoustic trauma is more akin to the internal medical questions as to which the courts have held that lay witnesses are not competent to testify.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent that the Veteran's statements are competent as to the cause of his hearing loss, the Board finds that the specific and reasoned opinions of the trained health care personnel in service that the Veteran's hearing loss had not worsened and was not aggravated by service, along with the February 2011 VA examiner's reasoned opinion that the bilateral hearing loss disability was not related to acoustic trauma in service to be of greater probative weight than the Veteran's general lay assertions (along with the other medical opinions discussed above) in this regard.

The Veteran cites 38 U.S.C.A. § 1154 for the proposition that satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat must be accepted, if consistent with the conditions of service, even though there is no official record of such incurrence or aggravation, and he has submitted a buddy statement attesting that he was exposed to noise in combat.  The Board accepts that the Veteran sustained acoustic trauma in combat.  It is in fact shown in part by the September 1967 service treatment record mentioned above, describing a booby trap injury.  However, 38 U.S.C.A. § 1154(b) does not eliminate the need for evidence of a nexus; it merely reduces, for veterans who have engaged in combat with the enemy, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected").  Therefore, the fact that the Veteran sustained acoustic trauma in combat does not alter the Board's analysis above.

For the foregoing reasons, clear and unmistakable evidence reflects that the Veteran's bilateral hearing loss disability preexisted service and was not aggravated thereby, and the preponderance of the evidence reflects that his current bilateral hearing loss disability did not manifest within the one year presumptive period and is unrelated to service.  Consequently, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to service connection for bilateral hearing loss disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.



____________________________________________
J. Hager
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


